OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on June 28, 1978 and is currently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State. His affidavit states that he was admitted to practice law in the State of Colorado, has practiced law there since 1984, and seeks to resign because he can no longer justify paying the attorney registration fee. There are no complaints pending against him.
*185We grant the application and direct that his name be stricken from the roll of attorneys.
Denman, P. J., Green, Pine, Balio and Lawton, JJ., concur.
Resignation accepted and name stricken from roll of attorneys.